DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks

	In response to communications sent January 11, 2019, claim(s) 1-32 are pending in this application; of these claims 1, 31, and 32 are in independent form.  Claims 33-67 are cancelled.

Response to Amendment
	The supplemental amendments filed January 11, 2021 are acknowledged and have been entered into the record.

Drawings
	The drawing(s) filed on November 27, 2018 are accepted by the Examiner.

Information Disclosure Statement
	The Information Disclosure Statement(s) is/are acknowledged and the references contained therein have been considered by the Examiner.  These include the Information Disclosure Statement(s) filed:  March 29, 2019; April 1, 2019; October 1, 2019; and May 22, 2020.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claim 31 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the full scope of the claims encompasses transitory propagating signals.
Official Gazette Notice 1351 OG 212, dated February 23, 2010, states “the broadest reasonable interpretation of a claim drawn to a computer readable medium…typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media.”   See also MPEP 2106 (II).
The claim recites a “computer-product comprising a computer readable medium.”  By contrast, Applicant’s Specification at Para [0377] recites “a computer program product including a computer-readable non-transitory medium.” Since the claim does not recite the exact element that is recited in the specification, the Examiner cannot assume that the claim includes the “non-transitory” limitation recited in the specification.  Specifically, the claim element includes a hyphen and omits the word “non-transitory.”  Therefore, that the claims are drawn to a computer readable medium, those claims are construed to cover both transitory and non-transitory media. 
“A transitory, propagating signal … is not a ‘process, machine, manufacture, or composition of matter.’  Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101; thus, such a signal cannot be patentable subject matter.”  In re Nuijten, 84 USPQ2d 1495, 1503 (Fed. Cir. 2007).
The Examiner suggests adding the limitation “non-transitory” to claim 31 to limit the claim scope to encompass only statutory subject matter.  Appropriate correction is required.
	The Examiner suggests amending claim 31 to address similar issues to those raised for claims 1 and 30 regarding the judicial exception for an abstract idea, as noted below.

Claim 1-30 and 32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

As to claim 1, the claim(s) recite(s) a mental process; specifically, the entire steps of “determining…sample” and “filtering… frequencies” are interpreted as an abstract idea.
This judicial exception is not integrated into a practical application because the entire step of “generating … sample” and “outputting … variants” are insignificant pre-solution activity because it is similar to “analyzing DNA to provide sequence information or detect allelic variants” discussed in the precedential case Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546.  The entire step of “outputting … variants” is necessary post-solution activity.  See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968 and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015).  Hence, the claim 1 as a whole 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are well-understood routine and conventional and claimed in a high level of generality.  The additional elements of claim 1 are the entire “generating … sample” step, which is interpreted as not abstract because the variants are “of a cell free nucleic acid sample.” However, the courts have recognized that “analyzing DNA to provide sequence information or detect allelic variants” is well-understood routine and conventional according to Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546.
Dependent claims 2-22, 24, and 25 are rejected for the same reasons as independent claim 1 because they recite the same abstract idea as claim 1 and merely limit the abstract steps.
Dependent claims 23, 26-28, and 30 are rejected for the same reasons as independent claim 1 because limiting the nucleic acid samples to white blood cells (as in claim 23), cell-free DNA from blood (claim 26), whole blood (broadest reasonable interpretation of the alternatives in claim 27), blood containing CD4+ cells (claim 28), and white blood cells (claim 30) are “determining the level of a biomarker in blood by any means” as addressed in cases Mayo, 566 U.S. at 79, 101 USPQ2d at 1968 and Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017).  Hence, the claim as a whole is still necessary data gathering for an abstract idea and the additional elements are well-understood routine and conventional based on the courts.

Dependent claim 29 is rejected for the same reasons as independent claim 1 because limiting the obtaining of sequence reads from tumor cells of a biopsy of a subject are “detecting DNA or enzymes in a sample” as addressed in Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157) and Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017).  Hence, the claim as a whole is still necessary data gathering for an abstract idea and the additional elements are well-understood routine and conventional based on the courts.

As to claim 32, the claim(s) recite(s) a mental process; specifically, the entire steps of “determining…sample” and “filtering… frequencies” are interpreted as an abstract idea.
This judicial exception is not integrated into a practical application because the entire step of “generating … sample” and “outputting … variants” are insignificant extra-solution activity because it is similar to “analyzing DNA to provide sequence information or detect allelic variants” discussed in the precedential case Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546.  The entire step of “outputting … variants” is necessary post-solution activity.  See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968 and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015).  Hence, claim 32 as a whole is merely performing an abstract idea on a general-purpose computer after the necessary data gathering for the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional  and also the entire “generating … sample” step, which is interpreted as not abstract because the variants are “of a cell free nucleic acid sample.” However, the courts have recognized that “Analyzing DNA to provide sequence information or detect allelic variants” is well-understood routine and conventional according to Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546.  “Storing and retrieving information in memory” is well-understood routine and conventional according to Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015) and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.  The combination of the memory, processor, and system components for the entire  “generating … sample” limitation and “outputting … variants” limitation are a well-understood routine and conventional practice in bioinformatics.  For evidence, see the “Introduction” section of:  “Larson, Nicholas B., et al. "Improving single-nucleotide polymorphism-based fetal fraction estimation of maternal plasma circulating cell-free DNA using Bayesian hierarchical models." Journal of Computational Biology 25.9 (2018): 1040-1049.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 4-32 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0327954 A1 (“Nance”).

	As to claim 1, Nance teaches a method comprising:
generating a plurality of candidate variants (Nance Para [0003]: generating variants from somatic and germline DNA samples) of a cell free nucleic acid sample (Nance Para [0004]: samples from cell-free DNA);
determining likelihoods of true alternate frequencies for each of the candidate variants in the cell free nucleic acid sample and in a corresponding genomic nucleic acid sample (Nance Para [0011]:  determining p-values for based on the parameters A and B based on mutant allele counts and total molecule counts from somatic DNA and germline DNA);
filtering the candidate variants at least by a model using the likelihoods of true alternate frequencies (Nance Para [0092]: based on the p-value relative to a threshold, classifying the variant as being of somatic origin or germline origin); and
outputting the filtered candidate variants (Nance Para [0137]: outputting the filtered candidates).


determining first depths and first alternate depths of first sequence reads from the cell free nucleic acid sample of a subject (Nance Para [0011]: determining A and B, where A is a mutant allele count and B is a total molecule count using the somatic sample);
determining second and second alternate depths of second sequence reads from a genomic nucleic acid sample of the subject (Nance Para [0011]: determining A and B, where A is a mutant allele count and B is a total molecule count using the germline sample);
determining a first likelihood of true alternate frequency of the cell free nucleic acid sample (Nance Para [0011]:  p-value) by modeling the first alternate depths using a first function parameterized by the first depths and the true alternate frequency of the cell free nucleic acid sample (Nance Para [0011]:  the first function is a beta binomial distribution that compares x’ to A and is parameterized on mu and rho);
determining a second likelihood of true alternate frequency of the genomic nucleic acid sample by modeling the second alternate depths using a second function parameterized by the second depths and the true alternate frequency of the genomic nucleic acid sample (Nance Para [0011]:  the first function is a beta binomial distribution that compares x’ to A and is parameterized on mu and rho and has an inequality that is the opposite direction); and
(Nance Para [0011]: determining a p-Value using the minimum of a first and a second p-value computed from comparing x’ to A and using parameters derived from a beta binomial distribution to call the variants).

As to claim 4, Nance teaches the method of claim 2, wherein the probability represents a confidence level that mutations from the first sequence reads from the cell free nucleic acid sample are not found in the second sequence reads from the genomic nucleic acid sample of the subject (Nance Para [0092]: based on the p-value relative to a threshold, classifying the variant as being of somatic origin or germline origin).

As to claim 5, Nance teaches the method of claim 2, further comprising:
responsive to determining that the probability is greater than one of the one or more parameters, determining that at least some mutations from the first sequence reads from the cell free nucleic acid sample are not found in the second sequence reads from the genomic nucleic acid sample of the subject (Nance Para [0092]: based on the p-value relative to a threshold, classifying the variant as being of somatic origin or germline origin).


determining the probability that the true alternate frequency of the cell free nucleic acid sample is greater than the true alternate frequency of the genomic nucleic acid sample multiplied by one of the one or more parameters (Nance Para [0011]: determining the p-value that x’>A conditional on parameters of a model).

As to claim 7, Nance teaches the method of claim 2, wherein determining the probability comprises:
determining a joint likelihood of the first likelihood and the second likelihood, the first likelihood and the second likelihood being conditionally independent given the first sequence reads and the second sequence reads (Nance Para [0011]: determining two conditional probabilities for a p-value using parameters A, B, mu, and rho and taking the smaller one).

As to claim 8, Nance teaches the method of claim 2, wherein determining the probability comprises numerically approximating a joint likelihood of the first likelihood and the second likelihood by:
determining a cumulative sum of one of the first and second likelihoods (Nance Para [0011]: determining a p-value for an interval of x’ relative to A); and
determining an integral of the other of the first and second likelihoods (Nance Para [0011]: determining a p-value using conditional probabilities).

As to claim 9, Nance teaches the method of claim 2, wherein the one or more parameters includes a first parameter determined using a third function taking as input an alternate frequency of healthy genomic nucleic acid samples (Nance Para [0011]: a beta binomial distribution model determines the depths of x and y; x corresponds to the first noisy function for germline counts).

As to claim 10, Nance teaches the method of claim 9, wherein the third function is defined by criteria to guard against loss of heterozygosity events in sequence reads (Nance Para [0011]: a beta binomial distribution model that accounts for germline heterozygous SNPs).

As to claim 11, Nance teaches the method of claim 10, wherein the third function is a non-linear function (Nance Para [0011]: the function is a beta binomial distribution).

As to claim 12, Nance teaches the method of claim 10, wherein the criteria indicates a value of 3 for the first parameter and a lower threshold value of ⅓ for the alternate frequency of the healthy genomic nucleic acid samples (Nance Para [0083]: factors based on allele frequencies can be various factors, of which 3 and  ⅓ are at once envisaged from the examples).

As to claim 13, Nance teaches the method of claim 2, wherein the one or more parameters includes a first parameter determined using a third function (Nance Para [0011]: a beta binomial distribution model determines the depths of x and y; x corresponds to the first noisy function for germline counts) (i) one of the second alternate depths of the second sequence reads from the genomic nucleic acid sample (Nance Para [0011]: a probability is dependent on an allele count and a total count), (ii) a reference depth of the genomic nucleic acid sample (Nance Para [0011]: a probability is dependent on an allele count and a total count), and (iii) a model of noise levels of mutations with respect to healthy genomic nucleic acid samples (Nance Para [0011]: beta binomial functions parameterized by a mean rate and a dispersion factor for a statistical distribution representing noise).

As to claim 14, Nance teaches the method of claim 2, wherein the one or more parameters includes a second parameter, the first and second parameters determined empirically by cross-validating with sets of cell free nucleic acid samples and genomic nucleic acid samples of a plurality of individuals (Nance Para [0010]: parameters may be based on population frequencies of SNPs).

As to claim 15, Nance teaches the method of claim 14, wherein the first parameter has a value between 1 and 5, inclusive, and wherein the second parameter has another value between 0.5 and 1 (Nance Para [0083]: factors based on allele frequencies can be various factors, including factors of 5 and 0.2).

(Nance Para [0166]: parameters may be comparatively based on population frequencies of SNPs from individuals having various types of diseases).

As to claim 17, Nance teaches the method of claim 2, further comprising:
determining a first noise level of mutations with respect to healthy cell free nucleic acid samples using a third function (Nance Para [0011]: a beta binomial distribution model determines the depths of x and y; x corresponds to the first noisy function for germline counts) parameterized by first parameters (the beta binomial model is parameterized by mean and dispersion parameters), wherein the first likelihood of true alternate frequency of the cell free nucleic acid sample is determined further using the first noise level (Nance Para [0011]: probability values for the nucleic acid variant is determined using the beta binomial model); and
determining a second noise level of mutations with respect to healthy genomic nucleic acid samples (Nance Para [0011]: a beta binomial distribution model determines the depths of x and y; y corresponds to a second noisy function for mutant allele counts) using a fourth function (Nance Para [0011]: it is a multivariate function) parameterized by second parameters (Nance Para [0011]: the beta binomial model is parameterized by mean and dispersion parameters), wherein the second likelihood of true (Nance Para [0011]: probability values for the nucleic acid variant is determined using the beta binomial model).

As to claim 18, Nance teaches the method of claim 17, wherein modeling the first alternate depths includes adding the first noise level to an output of the first function, and wherein modeling the second alternate depths includes adding the second noise level to another output of the second function (Nance Para [0011]: a beta binomial distribution models the depths of x and y; x corresponds to the first noisy function for germline counts and y corresponds to a second noisy function for mutant allele counts).

As to claim 19, Nance teaches the method of claim 17, wherein the first and second parameters represent parameters of distributions that encode noise levels of mutations with respect to a given position of a sequence read (Nance Para [0011]: beta binomial functions parameterized by a mean rate and a dispersion factor for a statistical distribution representing noise).

As to claim 20, Nance teaches the method of claim 17, wherein the third and fourth functions are each a negative binomial function parameterized by a mean rate and dispersion parameter (Nance Para [0011]: beta binomial functions parameterized by a mean rate and a dispersion factor).

(Nance Para [0011]: beta binomial functions parameterized by a mean rate and a dispersion factor).

As to claim 22, Nance teaches the method of claim 17, wherein the first parameters are derived using a first model trained using a set of cell free nucleic acid samples, and the second parameters are derived using a second model trained using a set of genomic nucleic acid samples (Nance Para [0011]: the models are generated by estimating parameters using somatic and germline samples).

As to claim 23, Nance teaches the method of claim 22, wherein the set of genomic nucleic acid samples are from white blood cells (Nance Para [0105]: samples for sequence reads may be from white blood cells).

As to claim 24, Nance teaches the method of claim 22, wherein the first and second models are Bayesian Hierarchical models (Nance Para [0011]: involves posterior probabilities conditional on priors).

As to claim 25, Nance teaches the method of claim 22, wherein the first and second models are a same type of model (Nance Para [0011]: two beta binomial models are used separately; see the two beta binomial models for determining a minimum probability).

As to claim 26, Nance teaches the method of claim 2, further comprising:
collecting or having collected the cell free nucleic acid sample from a blood sample of the subject (Nance Para [0004]: samples from cell-free DNA); and
performing enrichment on the cell free nucleic acid sample to generate the first sequence reads (Nance Para [0122]: performing sequence enrichment).

As to claim 27, Nance teaches the method of claim 2, wherein the first sequence reads are obtained from a sample of blood, whole blood, plasma, serum, urine, cerebrospinal fluid (Nance Para [0044]: samples may be from blood, plasma, serum, urine, cerebrospinal fluid), fecal (this element is claimed in the alternative and does not need to be mapped), saliva (Nance Para [0105]: saliva), tears (this element is claimed in the alternative and does not need to be mapped), a tissue biopsy (Nance Para [0105]: samples may be from biopsies), pleural fluid (Nance Para [0105]: samples may be from pleural fluid), pericardial fluid (this element is claimed in the alternative and does not need to be mapped), or peritoneal fluid of the subject (this element is claimed in the alternative and does not need to be mapped).

As to claim 28, Nance teaches the method of claim 2, wherein the first sequence reads are obtained from an isolate of cells from blood including at least CD4+ cells of the subject (Nance Para [0162]: samples may be from cancerous tissues including T-lymphoblastic disease and other T cell diseases).

As to claim 29, Nance teaches the method of claim 2, wherein the second sequence reads are obtained from tumor cells of a tumor biopsy of the subject (Nance Para [0105]: samples for sequence reads may be from biopsies of known or suspected tumors).

As to claim 30, Nance teaches the method of claim 2, wherein the second sequence reads are obtained from white blood cells of the subject (Nance Para [0105]: samples for sequence reads may be from white blood cells).

As to claim 31, Nance teaches a computer-product comprising a computer readable medium storing a plurality of instructions for controlling a computer system to:
generating a plurality of candidate variants (Nance Para [0003]: generating variants from somatic and germline DNA samples) of a cell free nucleic acid sample (Nance Para [0004]: samples from cell-free DNA);
determining likelihoods of true alternate frequencies for each of the candidate variants in the cell free nucleic acid sample and in a corresponding genomic nucleic acid sample (Nance Para [0011]:  determining p-values for based on the parameters A and B based on mutant allele counts and total molecule counts from somatic DNA and germline DNA);
filtering the candidate variants at least by a model using the likelihoods of true alternate frequencies (Nance Para [0092]: based on the p-value relative to a threshold, classifying the variant as being of somatic origin or germline origin); and
outputting the filtered candidate variants (Nance Para [0137]: outputting the filtered candidates).

As to claim 32, Nance teaches a system comprising a computer processor and a memory, the memory storing computer program instructions that when executed by the computer processor cause the processor to perform steps (Nance Figure 4) comprising:
generating a plurality of candidate variants (Nance Para [0003]: generating variants from somatic and germline DNA samples) of a cell free nucleic acid sample (Nance Para [0004]: samples from cell-free DNA);
determining likelihoods of true alternate frequencies for each of the candidate variants in the cell free nucleic acid sample and in a corresponding genomic nucleic acid sample (Nance Para [0011]:  determining p-values for based on the parameters A and B based on mutant allele counts and total molecule counts from somatic DNA and germline DNA);
filtering the candidate variants at least by a model using the likelihoods of true alternate frequencies (Nance Para [0092]: based on the p-value relative to a threshold, classifying the variant as being of somatic origin or germline origin); and
outputting the filtered candidate variants (Nance Para [0137]: outputting the filtered candidates).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0327954 A1 (“Nance”) in view of US 2015/0324519 A1 (“Liu”).

As to claim 3, Nance teaches the method of claim 2, wherein the first function is a [[ (Nance Para [0011]:  the first function is a beta binomial distribution that compares x’ to A and is parameterized on mu and rho), and wherein the second function is another [[ (Nance Para [0011]:  the first function is a beta binomial distribution that compares x’ to A and is parameterized on mu and rho and has an inequality that is the opposite direction).

However, Nance does not teach that the distribution is a Poisson distribution.  Nevertheless, Liu teaches that the distribution can be a Poisson distribution in a similar context (Liu Para [0066]: functions can be Poisson models parameterized the depths and frequencies of variant counts; Liu Para [0066]-[0067]: the probabilities represent levels from samples that have passed a threshold minimum count to report based on the Poisson model)
Nance and Liu are in the same field of variant detection.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nance to include the teachings of Liu because the Poisson distribution is similar than the beta binomial distribution by omitting a variance parameter (See Nance Para [0078]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 31, and 32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 39, and 38 of copending Application No. 16/584,936 (reference application). Although the claims at issue are the instant application is a genus of the species of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
16/201,912
16/584,936
1. A method comprising:
generating a plurality of candidate variants of a cell free nucleic acid sample;
determining likelihoods of true alternate frequencies for each of the candidate variants in the cell free nucleic acid sample and in a corresponding genomic nucleic acid sample;
filtering the candidate variants at least by a model using the likelihoods of true alternate frequencies; and







outputting the filtered candidate variants.

obtaining a plurality of sequence reads each derived from a RNA molecule obtained from the test sample;


filtering the plurality of sequence reads;
identifying one or more candidate variants from the filtered plurality of sequence reads;
determining a quality score for each of the identified one or more candidate variants, the quality score indicating a likelihood that 
outputting the one or more candidate variants having a quality score greater than a threshold quality score.

generating a plurality of candidate variants of a cell free nucleic acid sample;
determining likelihoods of true alternate frequencies for each of the candidate variants in the cell free nucleic acid sample and in a corresponding genomic nucleic acid sample;
filtering the candidate variants at least by a model using the 








outputting the filtered candidate variants.

obtain a plurality of sequence reads each derived from a RNA molecule obtained from the test sample;





filter the plurality of sequence reads;

determine a quality score for each of the identified one or more candidate variants, the quality score indicating a likelihood that the candidate variant is a false positive detection of a mutation in the RNA molecule; and
output the one or more candidate variants having a quality score greater than a threshold quality score.


determining likelihoods of true alternate frequencies for each of the candidate variants in the cell free nucleic acid sample and in a corresponding genomic nucleic acid sample;
filtering the candidate variants at least by a model using the likelihoods of true alternate frequencies; and








outputting the filtered candidate variants.

obtain a plurality of sequence reads each derived from a RNA 






filter the plurality of sequence reads;
identify one or more candidate variants from the filtered plurality of sequence reads;
determine a quality score for each of the identified one or more candidate variants, the quality score indicating a likelihood that the candidate variant is a false positive detection of a mutation in the RNA molecule; and
output the one or more candidate variants having a quality score greater than a threshold quality score.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2015/0324519 A1 (“Liu”) as a single reference:  Pertinence: generating a plurality of candidate variants (Liu Para [0097]:  identify variant alleles of a sample) of a cell free nucleic acid sample (Liu Para [0052]: the sample is from circulating free DNA, i.e. cfDNA); determining likelihoods (Liu Para [0011]: determining p-values) of true alternate frequencies (Liu Para [0011]: of frequencies determined using frequencies in a chi-squared distribution function) for each of the candidate variants (Liu Para [0011]: for the two samples) in the cell free nucleic acid sample (Liu Para [0052]: the test sample is from circulating free DNA, i.e. cfDNA) and in a corresponding genomic nucleic acid sample (Liu Para [0005]: a reference sample as defined in Para [0017]); filtering the candidate variants at least by a model using the likelihoods of true alternate frequencies (Liu Para [0102]: comparing probabilities to a threshold to determine true positives using the statistical model); and outputting the filtered candidate variants (Liu Para [0150]: outputting the values); determining first depths (Liu Para [0117]-[0118] and Table 3:  determining the wild type count w2) and first alternate depths (Liu Para [0117]-[0118] and Table 3:  determining the test sample count a2) of first sequence reads from the cell free nucleic acid sample of a subject (Liu Para [0117]-[0118] and Table 3:  from the test sample); determining second (Liu Para [0117]-[0118] and Table 3:  determining the wild type count w1) and (Liu Para [0117]-[0118] and Table 3:  determining the test sample count a1) from a genomic nucleic acid sample of the subject (Liu Para [0117]-[0118] and Table 3:  from the reference sample sample); determining a first likelihood of true alternate frequency of the cell free nucleic acid sample by modeling the first alternate depths using a first function parameterized by the first depths and the true alternate frequency of the cell free nucleic acid sample (Liu Para [0117]-[0118]:  comparing the frequencies of odds ratios of the test sample to the odds ratio of the reference sample using a Chi Square test); determining a second likelihood of true alternate frequency of the genomic nucleic acid sample by modeling the second alternate depths using a second function parameterized by the second depths and the true alternate frequency of the genomic nucleic acid sample (Liu Para [0117]-[0118]:  comparing the frequencies of odds ratios of the test sample to the odds ratio of the reference sample using a Chi Square test); and wherein the model filters the candidate variants at least by determining, using the first likelihood, the second likelihood, and one or more parameters, a probability that the true alternate frequency of the cell free nucleic acid sample is greater than a function of the true alternate frequency of the genomic nucleic acid sample (Liu Para [0117]-[0118]:  the output is filtered by determining, using the various odds ratios and the Chi Square test, that the odds ratios are not equal when comparing the test sample to the reference sample and applying a threshold).


Larson, Nicholas B., et al. "Improving single-nucleotide polymorphism-based fetal fraction estimation of maternal plasma circulating cell-free DNA using Bayesian hierarchical models." Journal of Computational Biology 25.9 (2018): 1040-1049.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse P Frumkin whose telephone number is (571)270-1849. The examiner can normally be reached Monday - Saturday, 10-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing 





/JESSE P FRUMKIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        December 2, 2021